DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements (IDSs) submitted on 03/20/2020 and 03/03/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same m1anner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraga et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Yang et al. (US 2021/0007147, “Yang”).
Examiner’s note: in what follows, references are drawn to Nagaraga unless otherwise mentioned.
Nagaraga discloses “Beam Failure Recovery in Connection with Switching BWP” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 15, a method comprising: 
initiating, based on detecting a beam failure of a second cell, a beam failure recovery (BFR) procedure ([0054] “When an RLF and/or BFR is detected, a UE may take appropriate actions to recover the connection. For example, after multiple out-of-sync measurements, the UE may transmit a beam failure recovery signal to initiate recovery of the connection with the base station.” See [777, 0049].); 
switching, during the BFR procedure, a first active uplink bandwidth part (BWP) of a first cell (Fig. 5; BWP 0, See [777, Fig. 5]) to a second active uplink BWP of the first cell (Fig. 5; BWP 1, See [777, Fig. 5]) ([0068 and Fig. 5] “At 505, the UE 502 may have BWP 0 as the active BWP for DL and/or UL communication. The base station may instruct the UE to switch from BWP 0 to BWP 1 at 507. Upon receiving the instruction 507, the UE may switch to BWP 1 as the active BWP at 511 and BWP will transition to inactive.”, See [777, 0060]. Note that Nagaraja does not specifically describe about using a BWP of a first cell for a beam failure of a second cell. This will be discussed in view of Sun.), 
wherein the second active uplink BWP is configured with at least one uplink control channel comprising at least one first uplink control channel resource for requesting the BFR procedure ([0057 and Fig. 4] “a UE may be configured with CORESET 0 402, CORESET 1 404, CORESET 2 406, and CORESET 3 408 for a first BWP (e.g., BWP 0) and may be configured with a different set of CORESETs (e.g., CORESET 1 410, CORESET 2 412, CORESET 3 414, and CORESET 4 416) for a second BWP (e.g., BWP 1).”. See [777, 0059]); 
resetting a scheduling request transmission counter or a prohibit timer (This will be discussed in view of Yang.); and 
sending, via the at least one first uplink control channel resource, an uplink signal for the BFR procedure ([0064] “the UE may need to perform a beam failure recovery procedure in order to re-establish a link with the base station. As described in connection with RLM and or BFR, a UE will first need to determine multiple out-of-sync measurements/determinations in order to determine radio link failure for CORESET 0 for BWP 0. Then, the UE may 
It is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about using a BWP of a first cell for a BFR of a second cell. It, however, had been known before the effective filing date as shown by Sun in a disclosure “Beam Failure Recovery Method, Terminal Device, and Network Side Device” (Title) as follows; 
detecting a beam failure of a second cell, and active BWP of a first cell ([Sun, Page 5] “the current cell of the terminal device is the first cell, and the network-side device configures the CORESET-BFR configuration information for the terminal device through high-level signaling on the first cell. The cell index of the cell where the BFR is located, which indicates that the cell where the CORESET-BFR is located is the second cell.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Sun in order to flexibly configure control resource sets for BFR such that "Receiving high-level signaling, where the high-level signaling includes configuration information of CORESET-BFR configured for the terminal device" [Sun, Page 1]. 
It is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about resetting a SR prohibit timer. It, however, had been known before the effective filing date as shown by Yang in a disclosure “Method for Transmitting and Receiving Signal in Wireless Communication System Supporting Unlicensed Band, and Apparatus Supporting Same” (Title) as follows; 
resetting a scheduling request transmission counter or a prohibit timer ([Yang, 0400] “Whenever the UE performs SR transmission, the value of an SR transmission counter (or SR counter) increases. At the SR transmission timing, the value of an SR prohibit timer is reset”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Yang in order to unlicensed bands in wireless communication systems such that "an efficient random access procedure for reducing latency caused by channel access in an unlicensed band and UE operations" [Yang, 0010]. 

With respect to dependent claims:
Regarding claim 16, the method of claim 15, further comprising stopping the sending the uplink signal for the BFR procedure ([Yang, 0400] “At the SR transmission timing, the value of an SR prohibit timer is reset, and the SR prohibit timer starts to operate. Until the expiration of the SR prohibit timer (e.g., until the SR prohibit timer reaches a maximum value), the SR transmission may be dropped.”).

Regarding claim 17, the method of claim 15, further comprising receiving, based on the uplink signal, an uplink grant ([0062] “the UE may switch BWP based on a PDCCH indicating a downlink assignment or an uplink grant from the base station.”, and [0094] “Msg 2 may include, e.g., an identifier of the random .

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraga et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Yang et al. (US 2021/0007147, “Yang”), and further in view of Akoum et al. (US 2019/0053270, “Akoum”).
Examiner’s note: in what follows, references are drawn to Nagaraga unless otherwise mentioned.
Regarding claim 19, it is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about parameters for resource configurations. It, however, had been known before the effective filing date as shown by Akkarakaran in a disclosure “Techniques and Apparatuses for Beam Management” (Title) as follows;
the method of claim 15, further comprising 
determining, based on a type of data for transmission via the at least one first uplink control channel, the at least one first uplink control channel resource ([Akoum, 0036] “the network node recognizes or otherwise evaluates the usage scenario, e.g., the type of data traffic to be communicated, to determine the CORESET group data 110 to send.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Akoum in order to decode communicated messages and apply a proper latency requirement to . 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraga et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Yang et al. (US 2021/0007147, “Yang”), and further in view of Akkarakaran et al. (US 2018/0270689, “Akkarakaran”).
Examiner’s note: in what follows, references are drawn to Nagaraga unless otherwise mentioned.
Regarding claim 20, it is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about parameters for resource configurations. It, however, had been known before the effective filing date as shown by Akkarakaran in a disclosure “Techniques and Apparatuses for Beam Management” (Title) as follows; 
the method of claim 15, further comprising 
receiving configuration parameters that comprise: a first field indicating that a scheduling request (SR) configuration is for a BFR procedure of a cell ([Akkarakaran, 0082] “a control signal is transmitted on a control resource to identify the beam using a network resource allocated for beam recovery. In some aspects, the control resource is an uplink control resource, such as a scheduling request resource, a beam failure recovery request (BFRQ) resource, a physical uplink control channel resource”); and 
a second field indicating one or more second uplink control channel resources for requesting at least one uplink shared channel resource ([Akkarakaran, 0082] “a control signal is transmitted on a control resource to identify the beam using a network resource allocated for beam recovery. In some aspects, the control resource is an uplink control resource, such as a scheduling request resource, a beam failure recovery request (BFRQ) resource, a physical uplink control channel resource”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Akkarakaran in order to maintain constant communication links between two entities in poor signal quality environments such that “the UE may preemptively transmit information to the BS prior to the wake cycle of the UE to cause the BS to transmit information to permit the UE to recover a beam for a subsequent wake cycle” [Akkarakaran, 0008]. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:

receiving, by a wireless device, configuration parameters indicating: 
	at least one first uplink control channel resource, of a first cell, for a beam failure recovery (BFR) procedure of a second cell; and 
	at least one second uplink control channel resource for requesting at least one uplink shared channel resource; 
detecting a beam failure of the second cell; 
determining that an active uplink bandwidth part (BWP) of the first cell is not configured with the at least one first uplink control channel resource for the BFR procedure of the second cell; 
determining that the active uplink BWP of the first cell is configured with the at least one second uplink control channel resource; and 
sending, via the at least one second uplink control channel resource, an uplink signal for the BFR procedure.

Note that the closest prior art Venugopal et al. (US 2020/0029383, “Venugopal”) discloses methods for beam recovery in a secondary cell. Venugopal’s disclosure describes a beam failure recovery procedure for the secondary cell with assistance from a primary cell. Venugopal’s UE detects a beam failure of the secondary cell and sends a scheduling request in response to the detection of the secondary cell beam failure to a base station via the primary cell. However, the claimed invention discloses a first and a second uplink control channel resources for a beam failure recovery (BFR) procedure of a second cell. The claimed invention detects a beam failure of the second cell, determines that a bandwidth part (BWP) of the first cell is not configured with the first uplink control channel resource for the BFR procedure of the second cell, determines that the BWP is configured with the second uplink control channel resource and then send an uplink signal for the BFR procedure via the second uplink control channel 
Note that the second closest prior art Nagaraja et al. (US 2019/0319833, “Nagaraja”) discloses BFR in connection with switching BWP. Nagaraja’s disclosure describes switching from a first BWP to a second BWP and measuring a first radio link quality of a configured CORESET or a beam failure detection RS upon switching to the second BWP. However, the claimed invention discloses a first and a second uplink control channel resources for a beam failure recovery (BFR) procedure of a second cell. The claimed invention detects a beam failure of the second cell, determines that a bandwidth part (BWP) of the first cell is not configured with the first uplink control channel resource for the BFR procedure of the second cell, determines that the BWP is configured with the second uplink control channel resource and then send an uplink signal for the BFR procedure via the second uplink control channel resource. In particular, Nagaraja fails to disclose or render obvious the BWP’s configuration with a control channel resource received for the BFR and the BWP’s configuration with a control channel resource received for an uplink shared channel resource as claimed.
Note that the third closest prior art Lee et al. (US 2020/0296044, “Lee”) discloses a method for switching a BWP for configured UL resources in wireless communication system. Lee’s disclosure describes finding available resources in an active BWP and an inactive BWP, and switching between the active BWP and the inactive BWP depending on resource availability. However, the claimed invention discloses a first and a second 
Note that the fourth closest prior art Huang et al. (US 10,826,758, “Huang”) discloses a method for control resource monitoring considering beam failure recovery in a wireless communication system. Huang’s disclosure describes a UE configured with a first CORESET and a second CORESET. The UE receives a DCI scrambled by C-RNTI in the second CORESET in a second slot in response to transmitting a preamble for beam failure recovery. However, the claimed invention discloses a first and a second uplink control channel resources for a beam failure recovery (BFR) procedure of a second cell. The claimed invention detects a beam failure of the second cell, determines that a bandwidth part (BWP) of the first cell is not configured with the first uplink control channel resource for the BFR procedure of the second cell, determines that the BWP is configured with the second uplink control channel resource and then send an uplink signal for the BFR procedure via the second uplink control channel resource. In particular, Huang fails to disclose or render obvious the BWP’s configuration with a 
Regarding claim 8, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7 and 9-14, these claims depend from claims 1 and 8, respectively, and thus are allowed for the same reason stated above for claim 1.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
The method of claim 15, further comprising: 
determining that an active uplink BWP of the first cell is not configured with at least one first uplink control channel resource for a BFR procedure; and 
sending, via at least one second uplink control channel and 
using at least one second uplink control channel resource for requesting at least one uplink shared channel resource, an uplink signal for the BFR procedure.

The reasons for allowance are similar to the reasons for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411